 



Exhibit 10.11a
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     AMENDMENT (this “Amendment”), dated January 12, 2007, by and among MONRO
MUFFLER BRAKE, INC. (“Borrower”), the several financial institutions party
hereto (“Lenders”), CHARTER ONE BANK, N.A., as Administrative Agent for Lenders,
JPMorgan Chase Bank, N.A., as Syndication Agent, and Bank of America, N.A., as
Documentation Agent.
RECITALS
     A. Borrower, Lenders, Administrative Agent, Syndication Agent and
Documentation Agent are parties to the Credit Agreement, dated as of July 13,
2005 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Unless otherwise defined herein, all
capitalized terms used herein or in the Acknowledgement and Consent annexed
hereto shall have the meanings ascribed to them in the Credit Agreement.
     B. Borrower has requested that the Credit Agreement be amended in certain
respects.
     C. Administrative Agent has advised Borrower that Lenders are willing to
agree to its requests on the terms and subject to the conditions set forth in
this Amendment.
     Accordingly, in consideration of the foregoing, the parties hereto hereby
agree as follows:
     1. Amendments to Credit Agreement.
          (a) Additional Definitions. Section 1.1 of the Credit Agreement is
hereby amended by adding the following new definitions in the appropriate
alphabetical order:
     Amendment No. 1 means Amendment No. 1 to Credit Agreement dated January 12,
2007 by and among the Borrower, the Lenders party thereto, the Syndication
Agent, the Documentation Agent and the Administrative Agent.
     Amendment No. 1 Effective Date means the date that the conditions to the
effectiveness of Amendment No. 1 have been satisfied.
          (b) CAPEX. Section 1.1 of the Credit Agreement is hereby amended by
deleting the definition of “CAPEX” in its entirety and substituting the
following therefor:
     CAPEX means, for any Four Quarter Period, capital expenditures for fixed or
capital assets that are required to be capitalized on a balance sheet prepared
in accordance with GAAP minus the sum of (a) any net proceeds of sale/leasebacks
permitted by Sections 9.10 or 9.16, (b) (without duplication) any capital
expenditures incurred for equipment purchased and then sold transferred or
otherwise disposed of pursuant to sale/leaseback facilities permitted pursuant
to Section 9.10 and (c) any net proceeds from any sales, transfers or other
dispositions of any fixed assets permitted by Section 9.10.
          (c) Facility Maturity Date. Section 1.1 of the Credit Agreement is
hereby amended by deleting the definition of “Facility Maturity Date” in its
entirety and substituting the following therefor:
     Facility Maturity Date means the earlier of (a) January 31, 2012, and (b)
the effective date that Lenders’ commitments to lend under the Facility are
otherwise cancelled or terminated in accordance with this Agreement.

25



--------------------------------------------------------------------------------



 



          (d) Rental Payments. Section 1.1 of the Credit Agreement is hereby
amended by deleting the definition of “Rental Payments” in its entirety and
substituting the following therefor:
     Rental Payments means, as determined, on a rolling twelve month basis
ending on the last day of the accounting period covered by the consolidated
financial statements of Borrower and its Subsidiaries, and delivered pursuant to
this Agreement, (a) the dollar amount of the fixed payments which Borrower or
its Subsidiaries are required to make by the terms of any lease to its landlords
during such period (excluding, however, the sum of: (i) rentals under
Capitalized Leases, (ii) maintenance, repairs, taxes and other similar charges
included in such payments, (iii) amounts constituting step rent in accordance
with GAAP, (iv) (without duplication) rentals under equipment leases whether
operating leases or Capitalized Leases and (v) non-cash rent expense and
non-cash rent income under below-market or above-market leases (as determined in
accordance with GAAP) under which Borrower or any Subsidiary is or becomes the
lessee as a result of any transaction not prohibited by this Agreement), less
(b) (x) rental income received in cash and (y) amortization of deferred gains on
sale-leasebacks, such amortization not to exceed $1,000,000 for purposes hereof.
          (e) Optional Increase in Facility Committed Sum. Clause (iv) of
Section 2.6(a) of the Credit Agreement is hereby deleted in its entirety and the
following substituted therefor:

  (iv)   immediately after such increase is made, the Facility Committed Sum
shall not exceed $200,000,000.

          (f) Loans, Advances and Investments. Section 9.8 of the Credit
Agreement is hereby deleted in its entirety and the following substituted
therefor:
     9.8 Loans, Advances and Investments. Except as permitted by Section 9.9 or
Section 9.11, Borrower may not and may not permit any Company to make any loan,
advance, extension of credit or capital contribution to, make any investment in,
or purchase or commit to purchase any stock or other securities or evidences of
Debt of, or interests in, any other Person; provided, however, that Borrower or
a Company may make an advance to, investment in or purchase from another Person
if (1) (a) such action results in the acquisition of such Person by Borrower or
such Company, (b) such action results in the Borrower’s direct or indirect
ownership of new stores, (c) the Person being acquired is in a line of business
which is substantially the same as or complimentary to the Borrower’s principal
line of business, (d) the Person being acquired is located in either the United
States or Canada, (e) the Person being acquired will not exceed forty percent
(40%) growth in the total number of service bays owned or leased by Borrower
immediately prior to the date of the proposed acquisition, and (f) immediately
after giving effect to such acquisition, the Companies shall be in pro forma
compliance with all covenants under Article 10 (which pro forma compliance shall
be calculated based on the actual results of Borrower for the immediately
preceding Four Quarter Period and the projected EBITDA and Debt of the Person
being acquired for the immediately succeeding Four Quarter Period as reasonably
determined by Borrower) and shall not be in Default or Potential Default under
this Agreement; provided that if any acquisition described in this clause (1) is
in excess of an aggregate cost to Borrower or such Company of more than
$20,000,000 (excluding any loans, advances or other extensions of credit or
capital contributions made or to be made by Borrower or such Company in
connection with the consummation of such acquisition), Borrower shall deliver to
Administrative Agent, prior to the consummation of such acquisition,

26



--------------------------------------------------------------------------------



 



a certificate of a Responsible Officer of Borrower in form and substance
satisfactory to Administrative Agent demonstrating, on a pro forma basis after
giving effect to such acquisition that the Companies shall be in compliance with
all covenants in this Agreement, or (2) such action is used to provide financial
assistance to third parties that may be purchasing or subleasing certain
facilities owned or leased by Borrower and the cumulative principal amount of
such financing is not greater than $5,000,000 (provided that such third party
loans shall be assigned to Lenders and shall not exceed a term of five
(5) years), or (3) such action is for investments in Cash Equivalents, or
(4) such action is for investments in marketable securities traded on a national
securities exchange for which there can be obtained a publicly quoted fair
market value and the aggregate fair market value of such marketable securities
is not greater than $1,000,000 at any time.
          (g) Dividends and Distributions. Section 9.9 of the Credit Agreement
is hereby deleted in its entirety and the following substituted therefor:
     9.9 Dividends and Distributions. Borrower may not and may not permit any
Company to declare, make, or pay any Distribution other than Distributions
declared, made, or paid by (a) Borrower wholly in the form of its capital stock;
or (b) any other Company to Borrower or (c) Borrower in cash in respect of the
retirement, redemption, purchase or other acquisition of its capital stock or
other equity securities, provided that, before and after giving effect to any
such retirement, redemption, purchase or other acquisition, the Companies shall
be in compliance with all covenants under Article 10 and shall not be in Default
or Potential Default under this Agreement; or (d) Borrower in cash in respect of
dividends on its capital stock or other equity securities in an aggregate amount
in any fiscal year not to exceed an amount equal to 25% of the Net Income of
Borrower for the immediately preceding fiscal year, provided that, before and
after giving effect to any such cash dividend, the Companies shall be in
compliance with all covenants under Article 10 and shall not be in Default or
Potential Default under this Agreement. Borrower may not and may not permit any
Company to enter into or permit to exist any arrangement or agreement (other
than the Loan Papers) that prohibits it from paying dividends or other
distributions to its shareholders.
          (h) General. All references to “this Agreement” in the Credit
Agreement and to “the Credit Agreement” in the other Loan Documents shall be
deemed to refer to the Credit Agreement as amended hereby.
     2. Conditions to Effectiveness. This Amendment shall be effective upon the
satisfaction of each of the following conditions:
          (a) Administrative Agent shall have received an executed counterpart
of this Amendment signed by Borrower, the Lenders and Administrative Agent.
          (b) Administrative Agent shall have received an executed counterpart
of the acknowledgement and consent annexed hereto duly executed by each of the
Guarantors.
          (c) The representations and warranties contained in the Credit
Agreement shall be true and correct in all material respects (except to the
extent (i) that the representations and warranties speak to a specific date or
(ii) the facts on which such representations and warranties are based have been
changed by transactions contemplated or permitted by the Credit Agreement) and
no Default, or Potential Default, shall exist.
          (d) Administrative Agent shall have received (i) for the account of
the Lenders party hereto pro rata in accordance with their respective Committed
Sums, payable on the Amendment No. 1 Effective Date, an amendment fee equal to
$37,500 and (ii) all other amounts due and payable on or prior to the Amendment
No. 1 Effective Date, including, to the extent invoiced, reimbursement or
payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by Borrower hereunder.

27



--------------------------------------------------------------------------------



 



          (e) Borrower shall have paid the reasonable fees and disbursements of
counsel to Administrative Agent and Lenders in connection with this Amendment.
Administrative Agent shall notify Borrower and Lenders of the effective date of
this Amendment, and such notice shall be conclusive and binding.
     3. Representations, Warranties and Covenants. Borrower hereby represents
and warrants to and covenants and agrees with Administrative Agent and Lenders
that:
          (a) The representations and warranties set forth in the Loan Papers
(except to the extent (i) that the representations and warranties speak to a
specific date or (ii) the facts on which such representations and warranties are
based have been changed by transactions contemplated or permitted by the Credit
Agreement) are true and correct in all material respects as of the date hereof
and with the same effect as though made on and as of the date hereof.
          (b) No Default and no Potential Default now exists or would exist.
          (c) (i) The execution, delivery and performance by Borrower of this
Amendment is within its organizational powers and have been duly authorized by
all necessary action (corporate or otherwise) on the part of Borrower, (ii) this
Amendment is the legal, valid and binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as enforceability may be
limited by applicable Debtor Relief Laws and general principles of equity, and
(iii) neither this Amendment nor the execution, delivery and performance by
Borrower hereof: (A) contravenes the terms of Borrower’s organization documents,
(B) violates any Material Agreements to which it is a party, other than a
violation which would not cause a Material Adverse Event, (C) violates any
provision of Law or order of any Tribunal applicable to it, other than
violations that individually or collectively are not a Material Adverse Event,
or (D) results in the creation or imposition of any Lien (other than the Lender
Liens) on any asset of any Company.
     4. Effect; No Waiver.
          (a) Borrower hereby (i) reaffirms and admits the validity and
enforceability of the Loan Papers and all of its obligations thereunder and
(ii) agrees and admits that it has no defenses to or offsets against any such
obligation. Except as specifically set forth herein, the Credit Agreement and
the other Loan Papers shall remain in full force and effect in accordance with
their terms and are hereby ratified and confirmed. The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any existing or
future Default, whether known or unknown or any right, power or remedy of
Administrative Agent or Lenders under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement, except as specifically set
forth herein.
          (b) Borrower hereby (i) reaffirms all of its agreements and
obligations under the Security Documents, (ii) reaffirms that all Obligations of
Borrower under or in connection with the Credit Agreement as modified hereby are
“Obligations” as that term is defined in the Security Documents and
(iii) reaffirms that all such Obligations continue to be secured by the Security
Documents, which remains in full force and effect and is hereby ratified and
confirmed.
     5. Miscellaneous.
          (a) Borrower and each of the other Companies will take, and Borrower
will cause the other Companies to take, all actions that may be required under
any applicable law, or which Administrative Agent or the Majority Lenders may
reasonably request, to effectuate the transactions contemplated hereby or to
grant, preserve, protect or perfect the Liens created or intended to be created
by the Security Documents or the validity or priority of any such Lien, all at
the expense of Borrower.

28



--------------------------------------------------------------------------------



 



          (b) Borrower shall pay Administrative Agent upon demand for all
reasonable expenses, including reasonable attorneys’ fees and expenses of
Administrative Agent, incurred by Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment.
          (c) THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS (OTHER THAN
CONFLICT-OF-LAWS PROVISIONS) OF THE STATE OF NEW YORK AND OF THE UNITED STATES
OF AMERICA.
          (d) This Amendment shall be binding upon Borrower, Administrative
Agent and Lenders and their respective successors and assigns, and shall inure
to the benefit of Borrower, Administrative Agent and Lenders and the respective
successors and assigns of Administrative Agent and Lenders.
          (e) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.
[Signature pages follow.]

29



--------------------------------------------------------------------------------



 



     AS EVIDENCE of the agreement by the parties hereto to the terms and
conditions herein contained, each such party has caused this Amendment to be
executed on its behalf.

                  MONRO MUFFLER BRAKE, INC.
 
           
 
  By:   /s/ Catherine D’Amico    
 
           
 
  Name:   Catherine D’Amico    
 
  Title:   CFO    

30



--------------------------------------------------------------------------------



 



                  CHARTER ONE BANK, N.A., as Administrative Agent and as a
Lender    
 
           
 
  By:   /s/ Stephanie Epkins
 
   
 
  Name:   Stephanie Epkins    
 
  Title:   SVP    

31



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as Syndication Agent and a Lender  
 
 
           
 
  By:   /s/ Bruce Yoder
 
   
 
  Name:   Bruce Yoder    
 
  Title:   Vice President    

32



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Documentation Agent and a Lender    
 
           
 
  By:   /s/ Michael W. Brunner
 
   
 
  Name:   Michael W. Brunner    
 
  Title:   Vice President    

33



--------------------------------------------------------------------------------



 



                  MANUFACTURERS & TRADERS TRUST COMPANY, as a Lender    
 
           
 
  By:   /s/ Randall C. Cardon
 
   
 
  Name:   Randall C. Cardon    
 
  Title:   Vice President    

34



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Philip M. Hendrix
 
   
 
  Name:   Philip M. Hendrix    
 
  Title:   Vice President    

35



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT
     Each of the undersigned Guarantors hereby (1) consents to the execution and
delivery by Borrower of the foregoing Amendment; (2) agrees that the definition
of “Credit Agreement” in the Guaranty and the other Loan Papers to which it is a
party is hereby amended to mean the Credit Agreement as modified by the
foregoing Amendment; (3) reaffirms its continuing liability under the Guaranty
(as modified hereby); (4) reaffirms all of its agreements and obligations under
the Security Documents; (5) reaffirms that all Obligations of Borrower under or
in connection with the Credit Agreement as modified by the foregoing Amendment
are “Obligations” as that term is defined in the Security Documents;
(6) reaffirms that all such Obligations continue to be secured by the Security
Documents, which remain in full force and effect and are hereby ratified and
confirmed; and (7) confirms and agrees that it is a Guarantor party to the
Guaranty and a Debtor party to the Security Documents and that the Guaranty, the
Security Documents and the other Loan Papers to which it is a party are, and
shall continue to be, in full force and effect in accordance with their
respective terms.

                  MONRO SERVICE CORPORATION    
 
           
 
  By:   /s/ Catherine D’Amico
 
   
 
  Name:   Catherine D’Amico    
 
  Title:   Director    

36